Spoeeord, J.
dissenting. As stated by the Ohief Justice, this case was formerly before us and was remanded for a new trial. On that occasion, we were called upon to decide whether the order given by the district judge to admit the accused to bail was sufficient; we held it was, but the bond not being in evidence, the cause was remanded for a new trial on that account. See opinion book. A new trial has been had, and the sureties have again appealed; but they have chosen to bring up an impefeet record omitting nearly all the documents and orders which we know were contained in the former record. Besides, the fact is patent upon this recorcd, that it is imperfect.
These sureties brought up the appeal and should have brought a complete transcript. It is their fault that it is incomplete, and they should not, in my opinion, profit by'their fault; we know that the Clerk’s certificate is a mistake, that there was a sufficient order admitting the party to bail, which has been left out of the record.
I think we should dismiss the appeal ex officio. See Harris v. Hays, 8 An. 433.